OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) with a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. 2041 West 141st Terrace, Suite 119 Leawood, KS66224 Registrant's telephone number, including area code:(610) 558-2800 Date of fiscal year end:October 31, 2012 Date of reporting period: January 31, 2012 Item 1. Schedule of Investments. The Chesapeake Growth Fund Schedule of Investments January 31, 2012 (Unaudited) Common Stocks - 101.7% Shares Value Consumer Discretionary - 21.9% Auto Components - 3.9% Autoliv, Inc. $ Gentex Corp. Hotels, Restaurants & Leisure - 5.0% Carnival Corp. Vail Resorts, Inc. Wynn Resorts Ltd. Internet & Catalog Retail - 4.4% Amazon.com, Inc. * Liberty Media Corp. - Interactive - Series A * Media - 8.6% DIRECTV - Class A * Discovery Communications, Inc. - Class C * Liberty Media Corp. - Liberty Capital * Energy - 9.8% Energy Equipment & Services - 0.4% McDermott International, Inc. * Oil, Gas & Consumable Fuels - 9.4% Anadarko Petroleum Corp. EOG Resources, Inc. Pioneer Natural Resources Co. Triangle Petroleum Corp. * Financials - 10.7% Diversified Financial Services - 7.7% Bank of America Corp. Citigroup, Inc. MarketAxess Holdings, Inc. MasterCard, Inc. - Class A Real Estate Management & Development - 3.0% CBRE Group, Inc. * The Chesapeake Growth Fund Schedule of Investments (Continued) Common Stocks - 101.7% (Continued) Shares Value Health Care - 14.3% Biotechnology - 2.4% Amarin Corp. plc - ADR * $ SIGA Technologies, Inc. * Health Care Equipment & Supplies - 1.4% Unilife Corp. * Health Care Providers & Services - 6.3% Humana, Inc. Pharmaceuticals - 4.2% Aegerion Pharmaceuticals, Inc. * Teva Pharmaceutical Industries Ltd. - ADR Industrials - 9.7% Aerospace & Defense - 2.0% Spirit AeroSystems Holdings, Inc. - Class A * Airlines - 1.4% JetBlue Airways Corp. * Electrical Equipment - 1.8% Polypore International, Inc. * Machinery - 1.0% 3D Systems Corp. * Professional Services - 3.5% Acacia Research Corp. * Information Technology - 25.8% Communications Equipment - 4.3% Plantronics, Inc. QUALCOMM, Inc. Ubiquiti Networks, Inc. * Computers & Peripherals - 8.1% Apple, Inc. * NCR Corp. * The Chesapeake Growth Fund Schedule of Investments (Continued) Common Stocks - 101.7% (Continued) Shares Value Information Technology - 25.8% (Continued) Internet Software & Services - 6.7% Baidu, Inc. - ADR * $ Bankrate, Inc. * KIT digital, Inc. * MercadoLibre, Inc. Semiconductors & Semiconductor Equipment - 2.6% ARM Holdings plc - ADR Volterra Semiconductor Corp. * Software - 4.1% Red Hat, Inc. * TIBCO Software, Inc. * VMware, Inc. - Class A * Materials - 5.2% Chemicals - 2.8% Albemarle Corp. Containers & Packaging - 2.4% Crown Holdings, Inc. * Telecommunication Services - 4.3% Diversified Telecommunication Services - 4.3% Equinix, Inc. * Total Common Stocks(Cost$9,624,922) $ The Chesapeake Growth Fund Schedule of Investments (Continued) Money Market Funds - 0.2% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) $ Fidelity Institutional Money Market Portfolio - Class I, 0.22% (a) Total Money Market Funds(Cost$26,219) $ Total Investments at Value - 101.9% (Cost $9,651,141) $ Liabilities in Excess of Other Assets-(1.9%) ) Total Net Assets - 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security.The rate shown is the 7-day effective yield as of January 31, 2012. See accompanying notes to Schedule of Investments. The Chesapeake Growth Fund Notes to Schedule of Investments January 31, 2012 (Unaudited) 1. Securities Valuation The Chesapeake Growth Fund’s (the “Fund”) investments in securities are carried at value.Securities that are traded on any stock exchange are generally valued at the last quoted sale price.Lacking a last sales price, an exchange traded security is generally valued at its last bid price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price.Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees and will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used.Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less at the time of purchase may be valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of January 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ $
